Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 objected to because of the following informalities:  the correct manner of making amendments (37 C.F.R. 1.121) the term “extends” needed to be underlined. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 and 10, each amendment to recite “each of said arms further undulating between said secondary end and said primary end such that said secondary end, said primer end and each bend are positioned adjacent to said ring with said arm extending inwardly parallel and adjacent to an interior of said ring between each of said secondary end, said primary end, and said bends”, it is unclear what is that applicant sought to claim by such language

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith US 2003/0060309 (“Smith”) in view of Alhadeff US 2018/0093160 (“Alhadeff”), Curry US 8,177,651 (“Curry”) and Tseng US 6,971,712 (“Tseng”).
	As per claim 1, Smith discloses a training assembly being configured to rebound a ball for training, said assembly comprising: 
	a frame being positionable on a training field (frame assembly 20-40)(Figs. 1 and 2; [0018]. [0020]-[0022] and [0024]), said frame being collapsible between a stored position (Fig. 12 [0030]) and a deployed position (Figs. 1, 2 and 8-11), said frame defining an angled surface from horizontal when said frame is positioned in said deployed position (the frame is configure to be position in a range of angles to include an angle about 45 degrees)(Figs. 8-11 (Fig. 10 as 45 degrees) and [0029]); 
	a ring being coupled to said frame, said ring lying on a plane being oriented coplanar with said angled surface defined by said frame when said frame is positioned in said deployed position (annular/circular frame 50)(Figs. 1, 2, 6 and 12; [0018], and [0025]-[0027]); 
	an elastic membrane being coupled to said ring and being positioned within said ring wherein said elastic membrane is configured to have a ball thrown thereagainst for subsequently rebounding the lacrosse ball (resilient member 60)(Figs. 1, 2, 6 and 12; [0018], [0025] and [0026]; note Figs. 8-11 in conjunction to at least [0005], [0018], [0019], [0026], [0028] and [0032] regarding the use of the device to rebound, and train athletes as a ball be thrown against the resilient member 60);
	said frame comprises a pair of supports, each of said supports comprising a central member extending between a pair of outward members, each of said outward members of each of said supports having a distal end with respect to said central member, said pair of supports including a first support and a second support, each of said outward members of said first support being pivotally coupled to a respective one of said outward members of said second support having said central member of said first support being oriented parallel with said central member of said second support; said central member of said first support is spaced from said central member of said second support having said first and second supports forming an X and having said central member of each of said supports resting on the training field when said frame is positioned in said deployed position; and said central member of said first support rests against said central member of said second support when said frame is positioned in said stored position (Figs. 1 and 2 as the device in the use position as the position of frame 20 to frame 40 in X shape (see also the discussion of [0018[ and [0020] as the frames 20 and 40); see Fig. 3 and [0022] regarding the structure of frame 20; note Fig. 5 and [0024] regarding frame 40). 
	With respect to the device as a lacrosse training assembly being configured to rebound a lacrosse ball for training lacrosse passing and lacrosse catching as recited in the preamble it is noted that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
	Similar to above discussion with regard to the use of a ball as a lacrosse ball as the elastic membrane is configured to have a lacrosse ball thrown thereupon, it is also noted that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
	A skilled artisan would have appreciated that Smith’s device is fully capable to use his device for practice lacrosse and the resilient member is fully configured to have a lacrosse ball thrown thereupon.
	Smith is not specific regarding and a sensing unit being coupled to said elastic membrane, said sensing unit sensing movement of said elastic membrane wherein said sensing unit is configured to detect a force with which the lacrosse ball strikes said elastic membrane, said sensing unit being in wireless electrical communication with an extrinsic electronic device for subsequently analyzing data from said sensing unit with respect to the lacrosse ball.
	Smith is not specific regarding said frame comprises a pair of arms, each of said arms having a primary end and a secondary end, each of said arms having a sequence of bends thereon being distributed between said primary and secondary ends such that said primary end of each of said arms is offset with said secondary end; each of said arms further undulating between said secondary end and said primary end such that said secondary end, said primer end and each bend are positioned adjacent to said ring with said arm extending inwardly parallel and adjacent to an interior of said ring between each of said secondary end, said primary end, and said bends.
	With respect to the sensing means Alhadeff discloses a sensing unit, wherein said sensing unit is configured to detect a force with which the ball strikes, said sensing unit being in wireless electrical communication with an extrinsic electronic device for subsequently analyzing data from said sensing unit with respect to the ball (rebound wall 10 configure to rebound balls ( [0006], [0036], [0046]-[0048] and [0096]; Note Figs. 1-3 and [0036]-[0040] regarding the structure of the rebound device to include the sensing means (such sensors 28) see also [0007], [0009]-[0012], [0016], [0034], [0035], [0037], [0039]-[0041], [0045] and [0047] regarding the sensors vibration or force sensors; note [00016] and [0093] as the sensor are accelerometer; note Fig. 4 in conjunction to [0032], [0058], [0059], [0062], [0077], [0104] and [0105] as the device includes wireless communication while recording and transmitting data gather from the force/vibration/ accelerometer sensor as the ball thrown at the rebound surface of the flexible wall ([0095] and [0096]) made from polycarbonate type ([0037]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Smith’s with such sensing means as claimed as suggested and taught by Alhadeff for the reason that a skilled artisan would have been motivated by Alhadeff’s suggestion to use such training system configure to provide data regarding an athletes performances to train and practice sports related to thrown balls.   
	With respect to the pair of arms, Curry discloses frame comprises a pair of arms, each of said arms having a primary end and a secondary end, each of said arms having a sequence of bends thereon being distributed between said primary and secondary ends such that said primary end of each of said arms is offset with said secondary end (rebounder  including resilient sheet 5 supported by frame member to include pair of arms 71 with the ends connected to the rebounder/frame support 77)(Fig. 5 and 4:45-5:11).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Smith’s frame comprises a pair of arms, each of said arms having a primary end and a secondary end, each of said arms having a sequence of bends thereon being distributed between said primary and secondary ends such that said primary end of each of said arms is offset with said secondary end as taught by Curry for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results forming a supporting structure that is durable and sturdy to provide safe and operable game and training while the device in the deployed configuration yet allow easy folding as the device to be in the collapsed position.  A skilled artisan would have determined that any frame configuration to be utilized with Smith would have been nothing more than an obvious user’s choice that would have not changed the nature of the frame as means to support the rebounder in the deployed configuration yet facilitate the device from the deployed to the collapsed position.
	With respect to each of said arms further undulating between said secondary end and said primary end such that said secondary end, said primer end and each bend are positioned adjacent to said ring with said arm extending inwardly parallel and adjacent to an interior of said ring between each of said secondary end, said primary end, and said bends, Tseng discloses arms further undulating between a secondary end a primary end such that said secondary end, said primer end and each bend are positioned adjacent to a ring with an arm extending inwardly parallel and adjacent to an interior of said ring between each of said secondary end, said primary end, and said bends (third rod section 423 (one of each side, e.g. Fig. 5) while connecting first rod section 421 and second rod section 422 with a ring shape frame 6 (Figs. 1-3; 2:27-65).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the modified Smith frame-support wherein each of said arms further undulating between said secondary end and said primary end such that said secondary end, said primer end and each bend are positioned adjacent to said ring with said arm extending inwardly parallel and adjacent to an interior of said ring between each of said secondary end, said primary end, and said bends.
 as taught by Tseng for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results forming a supporting structure that is durable and sturdy to provide safe and operable means while the device in a deployed configuration yet allow easy folding as the device to be in the collapsed position.  A skilled artisan would have determined that any frame configuration to be utilized within Smith would have been nothing more than an obvious user’s choice that would have not changed the nature of the frame as means to support the rebounder in the deployed configuration yet facilitate an easy transition of the device from the deployed to the collapsed position.
	As per claim 3, with respect to wherein said primary end of each of said arms having said distal end of a respective one of said outward members of said first support being pivotally coupled to said primary end; each of said arms having said distal end of a respective one of said outward members of said second support being pivotally coupled to a connection point on said arms, said connection point on each of said arms being positioned closer to said primary end than said secondary end, said secondary end of each of said arms being offset outwardly from said respective outward members of said first and second supports; and each of said arms angles upwardly between said primary and secondary ends at when said frame is positioned in said deployed position, note Curry discloses frame wherein said primary end of each of said arms having said distal end of a respective one of said outward members of said first support being pivotally coupled to said primary end; each of said arms having said distal end of a respective one of said outward members of said second support being pivotally coupled to a connection point on said arms, said connection point on each of said arms being positioned closer to said primary end than said secondary end, said secondary end of each of said arms being offset outwardly from said respective outward members of said first and second support and each of said arms extends upwardly between said primary and secondary when said frame is positioned in said deployed position (rebounder  including resilient sheet 5 supported by frame member to include pair of arms 71 with the ends connected to the rebounder/frame support 77)(Fig. 5 and 4:45-5:11); also note  Smith’s frame 30 as such arms (members 32 and 33) having ends (Fig. 4 and [0023]), and configure to be connected to the device/frame 20 and 40 the device in the deployed position as seen in Figs. 1 and 2; note also Figs. 8-11 and [0029] as the angle of the frame in relation to a playing surface (Fig. 10).
	As per claim 4, with respect to wherein said ring has an outer surface, said each of said primary and secondary ends of each of said arms being coupled to said outer surface, said ring extending upwardly along said arms when said frame is positioned in said deployed position, within the modified Smith as the device position in use configuration (Fig. 10) the arms (note Curry’s Fig. 5 as the arms connected to the rebounder via frame 77) would have been position at such manner while the device position is such angle.   
	As per claim 5, with respect to wherein said elastic membrane has a perimeter edge, said perimeter edge being continuously arcuate such that said elastic membrane forms a disk, said perimeter edge being spaced from an inwardly facing side of said outer surface of said ring, note Smith’s Figs. 1, 2, 6 and 12 as well as [0018], [0025] and [0026] regarding the circular resilient member 60.
	As per claim 6, with respect to further comprising a plurality of connectors, each of said connectors extending through said elastic membrane and said ring, said connectors being spaced apart from each other and being distributed around an entire circumference of said elastic membrane such that said elastic membrane is suspended within said ring, note Figs. 1 and 2 as the resilient member 60 includes a plurality of connectors to attached the resilient member 60 to the circular frame 50; note also Figs. 6, 6A and 7 and [0025] and [0026] to such connection between the resilient member 60 to the circular frame 50 via plurality of straps 70.  
	As per claim 7, with respect to wherein said sensing unit comprises: a panel being coupled to said a rear surface of said elastic membrane; a control circuit being coupled to said panel; and an accelerometer being coupled to said panel, said accelerometer detecting acceleration and deceleration of said panel, said accelerometer being electrically coupled to said control circuit, note Alhadeff’s Fig. 2 (the rear surface of the rebounder 10) in conjunction to Fig. 4 and [0007], [0011], [0032], [0037], [0052], [0056], [0060] and [0092] regarding microcontroller 55 and [0016] and [0093] as the sensors 28 are accelerometer 
	As per claim 8, with respect to further comprising a transmitter being coupled to said panel, said transmitter being electrically coupled to said control circuit, said transmitter being in electrical communication with the extrinsic electronic device, said transmitter transmitting data from said accelerometer to the extrinsic electronic device for analysis, again note Fig. 4 in conjunction to [0032], [0058], [0059], [0062], [0077], [0104] and [0105] as the device includes wireless communication and [0007], [0011], [0032], [0037], [0052], [0056], [0060] and [0092] regarding microcontroller 55. Also, note [0055]-[0060] as the management system of the rebounder wall can be cell phone, personal computer, and etc. In addition, Alhadeff’s in Figs. 6A-6H in conjunction to [0098]-[0109] give an example of the use of his system and in [0104]-[0109] discussed the communication between the microcontroller of the flexible rebound to a computer, a smartphone (e.g. [0060]), etc. to collect/receive data regarding a performances of an athlete utilizing the “flexible smart wall” and transmit it to such extrinsic device for the athlete to evaluate.      
	As per claim 9, with respect to further comprising a power supply being coupled to said panel, said power supply being electrically coupled to said control circuit, said power supply comprising at least one battery, note Alhadeff [0097] regarding power means.  
	In addition, the examiner takes the position that within Alhadeff it is inherent to include a power supply to provide operational electronic “flexible smart wall” .
	With respect to the use of a battery as the power supply, The Examiner takes Official Notice that battery as power supply is old and well known and obvious to incorporate because it as ready available power supply that insure operational of the electronic “flexible smart wall”. 
	As per claim 10, since the claim’s limitations are very similar to claims 1-9, the examiner states that claim 10 is rejected over Smith, Alhadeff, Curry and Tseng for the same reasons discussed above with respect to claims 1-9. It is important to note that such statement by the examiner is not merely to “ignore” the claim’s limitations; rather, the examiner attempts to simplify the above rejection, and not “paste and copy” similar limitations, thus to create unnecessary lengthy Office action.   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                      12/3/2021         
/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711